DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/17/2021 has been entered.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 and 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “a space defined by said fist and third partitioning lines” in line 15 and “a space that is free from a photovoltaic material” in lines 18-19. It is unclear if “a space” recited in lines 18-19 is the same or different from “a space” recited in line 15.

Claim 1 recites “a protective filler material” in lines 15-16, “the protective material” in line 17, “a protective material” in line 20. It is unclear if these “protective material” are the same or different from each other.
Claims 2-6 and 8 are rejected on the same ground as claim 1.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-6 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Hiraishi et al. (US 2002/0139411) in view of Gaddy et al. (US Patent 5,011,544) Morooka (US 2010/0108135).
Regarding claim 1, Hiraishi et al. et al. discloses a photovoltaic panel (see figs. 1-3 and 8) comprising a layering in the order of: 
a first electrically conductive layer (see front electrode layers 121a, fig. 2, [0026-0027]), 
a photovoltaic layer (see photovoltaic unit layers 121b, fig. 2, [0026] and [0028]); 
a second electrically conductive layer (see rear electrode layers 121c, fig. 2, [0026] and [0029]);
a protective coating that at least forms a barrier against moisture (see sealing 13/14, fig. 2, [0032-0034]); and
a light-transmitting window (112 in figs. 1 and 3, or 321a” in fig. 8);
wherein 
the first electrically conductive layer (121a) is partitioned along a first partitioning lines (see annotated fig. 2 below or separating groove SV1 in fig. 8, [0052]) extending in a first direction (e.g. vertical direction in figs. 1 and 3)
the second electrically conductive layer (121c) and the photovoltaic layer (121b) are partitioned along a second partitioning lines (see annotated figs. 2 and 3 below or separating groove SV3 in fig. 8, also see fig. 7) extending in said first direction (e.g. vertical), and along a third partitioning lines (or a pair of separating grooves 112a and 112b, see fig. 3 or annotated fig. 3 below, [0035]) extending in a second direction different from said first direction to form the light transmitting window (112, [0024-0025], [0034-0035]), 
ones of said first partitioning lines and said second partitioning lines are alternatingly placed with respect to each other (see annotated fig. 2 below),
the light transmitting window (e.g. 112) is filled with the protective filler material (13/14) formed a barrier against moisture ([0034]), and has a space defined by first and third partitioning lines including the edges defining photovoltaic cells (121 in figs. 1-3 or 321a” in fig. 8) encapsulated by the protective material of the coating and the protective filler material (13/14, see figs. 1-2), and 
the light transmitting window (112 or 321a”) is free from a photovoltaic material ([0024], [0035], and [0062]) laterally bounded by the edges of the photovoltaic cells (121 in figs. 1-3, or 321 of layers 321a-c in fig. 8, also see fig. 7) to an area defined by a pair of mutually subsequent ones of the second partitioning lines (SV3) and a pair of mutually subsequent ones of the third partitioning lines (112a and 112b that form the window, see figs. 1, 3 and 8).

    PNG
    media_image1.png
    586
    1136
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    852
    724
    media_image2.png
    Greyscale

Hiraishi et al. discloses the sealing that seal entirely the unit cells (121) formed on the substrate ([0033]), and the light transmitting window (112) is a gap of exposed portion of the substrate surface ([0024]), wherein the protective filler material (13/14) filling in the gap of exposed portion (111, fig. 2) of the substrate (11, fig. 2) forms a wall at the edges of the solar cells (121, see fig. 2).
Hiraishi et al. discloses the light transmitting window is formed at the upper half, lower half, or central portion of the substrate (11) of the panel ([0037]).

Gaddy et al. discloses arranging a light transmitting window (see central transparent area 59, fig. 5) at the central portion of the substrate such that the solar cells (51, fig. 5) is surrounding the light transmitting window (59) and the light transparent is bounded by the edges of the solar cells (see fig. 5).
It would have been obvious to one skilled in the art at the time the invention was made to modify the panel of Hiraishi et al. by arranging the light transmitting window at the central portion of the substrate such that the light transmitting window is laterally bounded by the edges of the solar cells as taught by Gaddy et al., because Hiraishi et al. explicitly suggests arranging the light transmitting window at the central portion of the panel. In such modification, the light transmitting window arranged at the central portion of the substrate surrounded by solar cells of modified Hiraishi et al. corresponds to claimed “a space that is free from a photovoltaic material and laterally bounded by a wall of a protective material to an area defined by a pair of mutually subsequent ones of second partitioning lines and a pair of mutually subsequent ones of the third partitioning lines”, because the second partitioning lines (SV3) define the edges of the photovoltaic cells (or solar cells) in the first direction and the third portioning lines define the edges of the photovoltaic cells (or solar cells) in the second direction.
Hiraishi et al. discloses using semiconductor material such as silicon for the photovoltaic layer ([0028]). Modified Hiraishi et al. does not teach the photovoltaic layer (121b) is of a perovskite photovoltaic material.

Since the prior art of Morooka et al. recognizes the equivalency of silicon and perovskite semiconductors for the photovoltaic layer in the field of photovoltaic device, it would have been obvious to one of ordinary skill in the art at the time of the invention to replace the silicon of Hiraishi et al. with the perovskite such that the photovoltaic layer is of a perovskite photovoltaic material as it is merely the selection of functionally equivalent semiconductor recognized in the art and one of ordinary skill in the art would have a reasonable expectation of success in doing so. Such modification would involve nothing more than use of known material for its intended use in a known environment to accomplish entirely expected result. International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007). The Courts have held that the selection of a known material, which is based upon its suitability for the intended use, is within the ambit of one ordinary skill in the art. See In re Leshin, 125 USPQ 416 (CCPA 1960) (See MPEP 2144.07). 

Regarding claim 2, modified Hiraishi et al. discloses a photovoltaic panel as in claim 1 above, wherein Morooka discloses the protective material (7) of the coating (7 or 7/8) and the protective filler material (7) are the same material (see figs. 1 and 3B).

Regarding claim 3, modified Hiraishi et al. discloses a photovoltaic panel as in claim 1 above, wherein Hiraishi et al. discloses the photovoltaic layer (121b) is further partitioned by a fourth partitioning lines (or grooves separating layers 121b) extending in the first direction, respective ones of the fourth partitioning lines (see groove between first and second 

Regarding claim 4, modified Hiraishi et al. discloses a photovoltaic panel as in claim 1 above, wherein Hirashi et al. discloses a transverse electrically conductive elements (or electrical conductive 121c in the grooves separating the 121b layers in fig. 2), ones of which are arranged between a respective first partitioning line and a respective subsequent second partitioning line (see annotated fig. 2 above), and which electrically connect the second electrically conductive layer (121c) with the first electrically conductive layer (121a, see fig. 2).

Regarding claim 5, modified Hiraishi et al. discloses a photovoltaic panel as in claim 1 above, wherein Hiraishi et al. discloses the third partitioning lines (or separating grooves 112a and 112b) forming the light transmitting window (112) to expose the substrate (11, [0008], [0024], [0035]). In other words, the third partitioning lines extend through the first electrically conductive layer (121a) in order to expose the substrate.

Regarding claim 6, modified Hiraishi et al. discloses a photovoltaic panel as in claim 1 above, wherein Hiraishi et al. discloses one or more of the third partitioning lines (or separating grooves 112a and 112b) defining the light transmitting window (321a”) to expose the first 

Regarding claim 8, modified Hiraishi et al. discloses a photovoltaic panel as in claim 1 above, wherein Hiraishi et al. discloses a sealing resin (33, fig. 7) filling the gap and planarizing the panel between the second electrically conductive layer (321c, fig. 7) and the protective coating (34, fig. 7). As such, Hiraishi et al. discloses a planarizing layer (33) between the second electrically conductive layer (321c) and the protective coating (34). 
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-6 and 8 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant argues that Oswald et al. does not teach a space that is free from a photovoltaic material and laterally bounded by a wall of a protective material to an area defined by a pair of second partitioning lines and a pair of third partitioning lines as claimed. However, Applicant’s argument is moot in view of the new ground of rejection. See the rejection above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANH-TRUC TRINH whose telephone number is (571)272-6594.  The examiner can normally be reached on 9:00am - 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey T. Barton can be reached on 5712721307.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


THANH-TRUC TRINH
Primary Examiner
Art Unit 1726



/THANH TRUC TRINH/            Primary Examiner, Art Unit 1726